Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in group A (claim 8) and Species I in group B (claims 12-13) in the reply filed on 3/4/2022 is acknowledged.  The traversal is on the ground(s) that the search of the subject matter of any one species would encompass a search for the subject matter of the other species.
This is not found persuasive because Applicant has not explained how a full and complete search of Species I in group A (claim 8) and Species I in group B would encompass a search for the subject matter of the other species. A search of one species would not encompass a search for the subject matter of the other species.
For instance, Applicant elected in Group A, Species I (claim 8). Claim 8 is directed to determining to award based on a determination that the player has been award a specific combination of symbols by the electronic gaming machine. The search for award based on specific combination of symbols would require CPC class searches in G07F17/34 (depending on the stopping of moving members). In addition, text searches such as “award” with “symbol combination” would be used. This search would not encompass the search for species II (claim 9) award based on threshold period of time which incorporates CPC class searches in G07F17/3237 which is defined as Data transfer within a gaming system about the players, which would be used to determine how much the player played on a gaming machine. In addition, text search such as “award” with “time” with “duration”, “frequency” “period” “threshold”, “minimum” would be used. Thus, the search of the elected species I would not encompass the search of Species II. 
In addition, regarding group B, the search of Species I (award token read by user device) would require searches related to user devices such as “mobile” “portable” “phone” “PDA” and would not encompass searches required for Species II and III such as print, printer, 3d printer, etc.
G07F17/3237 includes over 6,000 publications. In addition, the text search along with synonyms of the above texts within class G07F alone would result over 7,000 publications. In addition, the examination in considering these applications would be a serious burden. The search and examination of the entire application would be a serious burden.
The requirement is still deemed proper and is therefore made FINAL.

Claims 9-11, 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/4/2022.

Claim Objections
Claim 6 is objected to because of the following informalities: “identifier” in line 2 should be --identify--.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 12-13, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-8, 12-13, 18-20 are directed to an abstract idea of organizing human activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. Claim 1 recites: 
A system comprising: 
an electronic gaming machine including a display and a controller; and 
a player tracking controller in communication with the electronic gaming machine, wherein the player tracking controller is programmed to: 
store a plurality of tokens of a plurality of token collections, wherein each token collection of the plurality of token collections includes a predefined combination of specific tokens of the plurality of tokens and an award; 
receive, from the electronic gaming machine, gameplay information associated with a player; 
determine to award a token of the plurality of tokens to the player based on the gameplay information; and 
transmit a notification of the award of the token to the electronic gaming machine, wherein the electronic gaming machine is configured to display, on the display, the token that was awarded.

The underlined limitations recite an abstract idea of organizing human activity. The claim recites that a plurality of token collections is stored, wherein each collection includes a predefined combination of tokens and an award, and a token is determined to be awarded to a player and displayed based on gameplay information associated with a player. In other words, a game element (token) from a collection of game elements is awarded to the player based player’s game play information. The game incorporates rules such as each token collection include a predefine collection of specific tokens of the plurality of tokens and an award; and the awarded token is displayed. The claim recites a management of a game, or a social activity by following rules. Managing interactions including social activities is an abstract idea of organizing human activity.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-8, 12-13, 18-20 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-8, 12-13, 18-20 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. 
The electronic gaming machine and player tracking controller are not used in a meaningful way. The electronic gaming machine and player tracking controller are generic computer or computer component used to perform the abstract idea of managing interactions. As indicated in Applicant’s specification (paragraph 20 of published specification), the gaming device devices such as, but not limited to, a smart phone, a tablet, a laptop, or a game console. The server is also a generic computer as indicated in Applicant’s specification paragraph 98 of published specification). The gaming machine and player tracking controller are used to implement the game in a computer embodiment. The use of a computers generally links the abstract idea to a particular technological environment. In addition, the use of the controller and gaming machine is used to perform the abstract idea electronically (determine to award a token) along with storing data (a plurality of token collection) and transmitting data (receive game play information and transmit a notification of an award) to display information (display token that was award) or mere post solution displaying which amounts to mere data gathering, which is a form insignificant extra solution activity. 

For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claims recite an electronic gaming machine and player tracking controller. 
As indicated in Applicant’s specification (paragraphs 20 and 98 of published specification) the gaming device devices player tracking controller are well known conventional computers.
	In addition, the additional limitations of the controller the gamming machine are used to performed well known conventional activities of storing and transmitting data (storing data a plurality of token collection and transmitting data by receiving game play information and transmitting a notification of an award). These computer steps are well known routine and conventional in the art as indicated by the courts.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93

The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Dependent claim 2-4, 6-8, 18 is directed to storing data; determining and providing an award; identifying the user, identifying the user device, the tokens and data; updating data; transfer the tokens to a second player; how the award is determined; and displaying data, which recite an abstract idea of managing a game and limitations that are insignificant extra solution of data gathering and conventional computer functions of transmitting data. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

	Dependent claim 5 is directed a user device including a GPS to receive GPS data to determine a location of a user device to identify the user device to correspond to the player. The GPS is claimed generically and is operating in its ordinary capacity. The GPS does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The, additional element of a GPS in the claim amount to no more than mere instructions to apply the exception using a computer. Furthermore, Adams (US 2013/0344932) discloses that many mobile devices contain GPS transmitters/receivers and obtaining GPS coordinates and verifying device location is well known in the art (paragraph 70). The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

	Dependent claims 12-13 are directed to displaying an optical code/QR code or barcode to store record of the token award to the player on the user device. The step of displaying is post solution activity. In addition, the use of QR codes or barcodes to transmit information to a user device is well known and conventional. Roireau (US 2016/0191666) discloses u it is well known in the art to provide static codes, such as quick response (“QR”) codes captured on a user device such as a mobile phone camera to provide information to a user device. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Dependent claims 19-20 are directed to a random number generator used to determine whether to award the token to the player. However a RNG is well known and conventional in the art. Dorr (US 2012/0282993) discloses that a processor conventionally obtains a random number from a random number generator to provide a random game play which may be winning outcome of a value award, a feature award, an item award, according to a paytable (paragraph 28). The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2007/0259706) in view of Allen (US 2011/0207525).

1. Anderson discloses a system (Fig. 2) comprising: 
an electronic gaming machine (10 in Figs. 1-2) including a display (26 in Fig. 1) and a controller (30 in Fig. 2); and 
a player tracking controller (system memory 52 and network 50 in Fig. 2; paragraph 36) in communication with the electronic gaming machine, wherein the player tracking controller is programmed to: 
store a plurality of tokens (store assets, paragraphs 10-11, 36-38, 42, 54); 
receive, from the electronic gaming machine, gameplay information associated with a player (winning combination, i.e. deeds with boardwalk/property symbol; paragraphs 45-46); 
determine to award a token of the plurality of tokens to the player based on the gameplay information (award token/asset or property based on the winning combination, i.e. deeds with boardwalk/property symbol; paragraphs 45-46); and 
wherein the electronic gaming machine is configured to display, on the display, the token that was awarded (paragraphs 45-46, Figs. 3-4).
Anderson discloses that the player tracking controller can save a plurality tokens for the user so that the tokens can be retrieved for future game play (paragraphs 10-11, 36-38, 42, 54). Anderson also discloses a plurality of token collections (different types of assets such as properties, utilities, railroads, and other items; “properties of the same color, i.e. a set”; paragraphs 36, 44, 47”) wherein each token collection of the plurality of token collections includes a predefined combination of specific tokens of the plurality of tokens and an award (i.e. properties of the same color with the associated award for collecting all the properties in the set; such as property collection of “dark blue” comprising Boardwalk and Park Place with the award 5000 credits; paragraphs 44-47).
However, Anderson fails to teach that the player tracking controller stores a plurality of tokens of a plurality of token collections, and transmit a notification of the award of the token to the electronic gaming machine. In an analogous art to gaming systems, Allen discloses a gaming system that award player tokens (virtual assets, paragraphs 54, 57-58, 60, 59-70). Allen discloses a server stores and manages the assets to be awarded (virtual asset server paragraphs 5, 41, 65). The server also stores the assets that are associated with the player (paragraphs 54, 65, 74). Allen discloses the random generator that determines the game comes and game assets for presenting the determined outcome may be stored in the external systems (paragraph 41). The external systems, or virtual server controls and manages the awarding of virtual assets (paragraph 65). Therefore, the virtual server transmits a notification of the award of the token to the electronic gaming machine when awarding the virtual asset. An external system/server would provide security and eliminate the need of individual gaming machines to manage the tokens. It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Anderson’s invention and store the plurality of tokens and transmit a notification of the award of the token to the electronic gaming machine by the server in order to manage the tokens using an external server and thereby provide security and eliminate the need of individual gaming machines to manage the tokens.

2. Anderson discloses the system in accordance with claim 1, wherein the player tracking controller is further programmed to: store a plurality of records of tokens awarded to the player; update, in response to determining to award the token to the player, the plurality of records of tokens to include the awarded token; determine, based on the plurality of records of tokens, that the player has been awarded each the of the predefined combination of tokens associated with a token collection of the plurality of token collections; and award, to the player, the award associated with the determined token collection (paragraphs 35-37, 44-49, 54-55).

7. Anderson discloses the claimed invention as discussed above. However, Anderson fails to teach that the player tracking controller is further programmed to: receive a request message to transfer the token to a second player; update the plurality of records of tokens of the player to delete the token; and update a second plurality of records of tokens of the second player to include the token. In an analogous art to gaming systems, Allen discloses a gaming system that award player tokens (virtual assets, paragraphs 54, 57-58, 60, 59-70). Allen discloses that the game asset can be traded purchased from other players (paragraphs 78, 105. See also paragraphs 66, 68, 75, 84, 92, 96, 165). The server stores the assets that are associated with the player (paragraphs 54, 65, 74). The assets are stored to the players account, which can later be retrieved (paragraphs 5-8, 55, 66). Thus, when a token/asset is purchased by a second player from the first player or traded to a second player, player’s asset is deleted from the records/account and the second player’s assets is updated to their records/account, in order to reflect the purchase or traded asset between players. Allen also discloses an online social community for communicating and discussing with other uses to create a virtual economy so that assets can be traded or purchased, collected, etc. (paragraph 66-68, 85). Therefore, it is inherent that a request message is received to transfer the token to a second player in order to allow the second player purchase or trade for the token. Allen discloses the ability to transfer asset, purchase and buy assets from other users provide a social community and foster a virtual economy that allows user to communicate, interact and engage with other users in the community (paragraphs 66, 96). In addition, this allows player to obtain wanted assets from another player. It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Anderson’s invention and transfer the token to the second player in order to provide a social community and foster a virtual economy that allows user to communicate, interact and engage with other users in the community and allow players to obtain wanted assets from another player.

8. Anderson discloses the system in accordance with claim 1, wherein to determine to award the token to the player, the player tracking controller is programmed to award the token based on a determination that the player has been awarded a specific combination of symbols by the electronic gaming machine (award token/asset or property based on the winning combination, i.e. deeds with boardwalk/property symbol; paragraphs 45-46).

19. Anderson in view of Allen discloses that the the player tracking controller further comprises a random number generator, and wherein to determine to award the token, the player tracking controller is programmed to select the token from a plurality of candidate tokens associated with a token set using the random number generator (As indicated above, Allen discloses the server uses a random generator to determine the game outcomes and game assets and transmit the outcomes and assets to the gaming machine for presenting the outcome and assets, paragraph 41. It would have been obvious to one of ordinary skilled in the art before the effective filing date to incorporate a random number generator in order to provide the predictable result of randomly determine the outcome and the token electronically.).

Claims 3-4, 6, 12-13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2007/0259706) in view of Allen (US 2011/0207525) as applied to claims 1, 2 above, and further in view of Baerlocher (US 2014/0364199).

3. Anderson in view Allen discloses the system in accordance with claim 2, wherein the player tracking controller is further in communication with a user device, and wherein the player tracking controller is further programmed to: identify the user device as associated with the player (Anderson discloses identifying the user phone using Bluetooth identifier for logging in and/or verification purposes, paragraph 65). However, Anderson fails to teach transmitting a second notification of the award of the token to the user device, wherein the user device is configured to display the token that was awarded. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to gaming systems, Allen discloses a gaming system that award players various game elements (monetary value, non-monetary value, achievements, levels, game objects, badges, paragraphs 21, 32, 34). Baerlocher discloses that the game elements can be transferred from one device to another include from a gaming machine to a mobile device of the user (paragraph 32). The transferred object is transferred from a user action (gestures) and displayed on the display device of transferred machine (19-20, 28-30, 36, 39, Figs. 1, 4). This allows the game elements to be saved on different devices and be applied to different devices. It would have been obvious to one of ordinary skilled in the art to modify Anderson’s invention and transmitting a second notification of the award of the token to the user device, wherein the user device is configured to display the token that was awarded in order to provide the predictable result of saving the token on the user device which can later be applied to a different device or gaming machine.

4. Anderson in view Allen and Baerlocher discloses the system in accordance with claim 3, wherein the player tracking controller is further programmed to: identify the tokens associated with a token collection that have been awarded to the player (Alllen discloses one the player is identified, the player virtual asset status information is recalled and downloaded by the system; paragraph 54. The game displays the virtual asset information including asset counter to reflect the total medals or achievements; paragraph 57.); and transmit a message including the identified tokens to the user device, wherein the user device is configured to display the identified tokens simultaneously (As indicated above, Baerlocher discloses that the game elements can be transferred from one device to another include from a gaming machine to a mobile device of the user and displayed; paragraph 19-20, 28-30, 32, 36-, 29 Figs. 1-4. Therefore, when modifying Anders in view of Allen’s token collection to be transferred to a user device as taught by Baerlocher, the assets of the user user’s collection would be identified and displayed simultaneously in order display the assets that was transferred.).

6. Anderson in view of Allen and Baerlocher discloses that the electronic gaming machine is configured to communicatively couple to the user device (Baerlocher, paragraphs 24, 34-35), and wherein to identify the user device as associated with the player, the player tracking controller is programmed to: receive, from the electronic gaming machine, an indicator that the user device is communicatively coupled to the electronic gaming machine; and identify the user device as corresponding to the player based on the indicator (using a unique identifier, scanning a quick response code, etc, paragraph 35 of Baerlocher). 

12, 13. Anderson in view Allen discloses the system as discussed above but fails to teach that the electronic gaming machine is further configured to display an optical code associated with the awarded token in response to receiving the notification of the award, wherein when read by a user device, causes the user device to store a record of the token awarded to the player and (claim 13) the optical code is at least one of a quick response (QR) code and a barcode. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to gaming systems, Allen discloses a gaming system that award players various game elements (monetary value, non-monetary value, achievements, levels, game objects, badges, paragraphs 21, 32, 34). Baerlocher discloses that the game elements can be transferred from one device to another include from a gaming machine to a mobile device of the user (paragraph 32). The transferred object is transferred from a user action (gestures) and displayed on the display device of transferred machine (19-20, 28-30, 36, 39, Figs. 1, 4). This allows the game elements to be saved on different devices and be applied to different devices. Baerlocher discloses that the communication between a mobile device and the wagering game machine can be done by scanning a quick response code (paragraph 35). It would have been obvious to one of ordinary skilled in the art to modify Anderson’s and incorporate display an optical code of a quick response code in order for the mobile device to quickly connect to the gaming machine for transferring game assets/token.

18. Anderson in view Allen and Baerlocher discloses the system as discussed above but fails to teach that the player tracking device is in communication with a point of sale (POS) device, and wherein the player tracking controller is further programmed to: receive, from the POS device, transaction data; determine to award a second token to the player based on the transaction data; and transmit a notification of the award of the second token to a user device associated with the player, wherein the user device is configured to display the token that was awarded (See rejection for claims 3-4 above. More specifically, it is interpreted that a point of sale device is a gaming device offering a wagering game. Therefore, when obtaining a second token/asset, the second token/asset would be transferred to and notified/displayed on the mobile device.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2007/0259706) in view of Allen (US 2011/0207525) and Baerlocher (US 2014/0364199) as applied to claim 3 above, and further in view of LeMAY (US 9,483,906).

5. Anderson in view of Allen and Baerlocher discloses the claimed invention as discussed above but fails to each that the user device includes a global positioning system (GPS) configured to generate GPS data, and wherein to identify the user device as associated with the player, the player tracking controller is further programed to: receive GPS data from the user device; determine that the user device is proximate to the electronic gaming machine based on the GPS data; and identify the user device as corresponding to the player based on the determination. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to gaming systems LeMay discloses a method or tracking customer’s activities. LeMay discloses that the system determines the location of a portable wireless devices (abstract, cols. 2:49-3:7, 7:15-8:5, 10:46-60) associated with a user (cols. 2:49-3:7, 10:30-44, 12:25-65). The GPS of the device can be used determined the location of the device (col. 10:56-60). The location information is determined to be within a threshold distance from activity location (i.e. gaming machine; col. 4:54-67), the user device is identified with the gaming activity and the user/customer database (col. 12:42-56). LeMay system passively tracks the portable wireless devices and associate the portable wireless devices with activities within the casino enterprise that are not attributable to customers registered in the loyalty program. The identity of the person controlling a particular portable device can be unknown. A virtual customer account can be created where the first portable device is used to identify a virtual customer associated with the account. Based upon identification of the first portable device, activities can be associated with the virtual customer and stored to the virtual customer account (col. 2:14-23). This allows player’s devices to be associated with the user and the user’s game play when the user forgets to log into their loyalty account. In addition, the systems allow player tracking while the individuals are known or be anonymous (col. 26:56-67). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Anderson in view of Allen and Baerlocher’s invention and identify the user device as corresponding to the player based on the GPS data of the user device being proximate to the electronic gaming machine in order to track user’s game play and allow the user to remain anonymous.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2007/0259706) in view of Allen (US 2011/0207525) as applied to claim 19 above, and further in view of LeMay (US 2012/0315978).

20. Anderson in view of Allen discloses the claimed invention but fails to explicitly teach that the player tracking controller is programmed to: perform a random number generator call; and parse a pay table including a plurality of possible random number generator call outputs and one candidate token of the plurality of candidate tokens of the token set associated with at least some of the possible random number generator call outputs to identify the token associated with an output of the performed random number generator call. Nevertheless, it is implied or would have been obvious to one of ordinary skilled in the art. Random number generators in wagering games are used to determine a random number, that is looked up on a paytable to determine the associated outcome. In an analogous art to wagering game, LeMay discloses that a random number generator call is performed (RNG is used to generate a random number; paragraph 97). A paytable including a plurality of possible random number generator call outputs is parsed (RNG generates random number for determine game outcome in conjunction with paytable that list the possible outcomes for a game of a chance and the associated awards for each outcome; paragraph 97). One candidate award of a plurality of candidate awards is identified associated with the random number generator call (In other words, an outcome with associated award is selected from the list of outcomes and associated awards on the paytable in using the RNG; paragraph 97). It would have been obvious to modify Anderson in view Allen’s invention and determine the token using a random number generator as claimed in order to provide the predictable result of randomly select and outcome with a corresponding token award from the plurality of outcomes. When modifying Anderson’s invention comprising game tokens/assets as awards to randomly determine an outcome using a random number generator and paytable, the associated award on the paytable would include tokens/assets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715